Citation Nr: 0930198	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  08-35 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from August 1942 to March 
1946 and from August 1950 to March 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 decision by the RO.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons set forth below, the appeal is being REMANDED for 
additional development.  VA will notify the Veteran if 
further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2008).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Veteran has asserted that he 
underwent a left mastoidectomy approximately two years after 
service.  It is not entirely clear from the statements and 
other evidence of record whether the reports of that 
procedure are procurable.    That should be investigated.  
38 C.F.R. § 3.159(e)(2).

The evidence in the Veteran's VA claims file includes 
relevant clinical reports from Joseph R. Guastello, M.D.  The 
earliest-dated, complete clinical entry, dated September 22, 
2005, is preceded by what appear to be partial examination 
data from a still earlier visit during which the Veteran 
underwent debridement of his mastoid cavities.  It is not 
entirely clear whether Dr. Guastello's office inadvertently 
omitted the complete information from the earlier visit when 
responding to VA's request for records, or whether that 
information was omitted for some other reason (e.g., because 
it was no longer available).  This should also be 
investigated.

The Veteran underwent a VA examination in December 2007.  The 
examiner diagnosed a bilateral conductive hearing loss and 
offered an opinion to the effect that the loss was not 
attributable to acoustic trauma.  In support of his 
conclusion, the examiner stated, "[The Veteran's] present 
hearing impairment is dominated by a bilateral middle ear 
condition which required surgery for the [left] ear.  These 
data do not support a claim for hearing loss from military 
related acoustic trauma."

The examiner's statement to the effect that the Veteran's 
current hearing impairment is "dominated" by a middle ear 
condition is somewhat ambiguous and appears to leave open the 
possibility that the Veteran may have had a service-related 
sensorineural hearing loss prior to the onset of his middle 
ear difficulties and subsequent surgery.  It does not appear 
from the report of the examination that the examiner reviewed 
the records from Dr. Guastello (which, among other things, 
contain a diagnosis of "neurosensory loss" in the right 
ear), and no opinion was offered as to the likely 
relationship between the Veteran's middle ear difficulties 
and service.  A new examination is required.  38 C.F.R. 
§ 19.9 (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the Veteran to provide a release for 
records of the mastoidectomy he reportedly 
underwent in the 1950's, to provide a new 
release for all relevant records currently in 
the possession of Dr. Guastello (including 
any records dated prior to September 22, 
2005, or subsequent to September 6, 2007), 
and to identify, and provide releases for 
(where necessary), any other care providers 
who might possesses new or additional 
evidence pertinent to the claim here on 
appeal.  If he provides adequate identifying 
information, and the necessary release(s), 
assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  The new or 
additional (i.e., non-duplicative) evidence 
obtained, if any, should be associated with 
the claims file.

2.  After the foregoing development has been 
completed, arrange to have the Veteran 
scheduled for an audiometric examination.  
After reviewing the claims file, examining 
the Veteran, and conducting audiometric and 
speech discrimination (Maryland CNC) testing 
of both ears, the examiner should offer 
opinions as to whether it is at least as 
likely as not (i.e., whether it is 50 percent 
or more probable) that (a) the middle ear 
difficulties for which the Veteran has been 
treated can in any way be attributed to 
service, and (b) any portion or component of 
his current hearing disability can be 
attributed to service, to include any in-
service exposure to noise.  The examiner 
should accept as true the proposition that 
the Veteran was exposed to excessive noise in 
service, and a complete rationale should be 
provided.

3.  Thereafter, take adjudicatory action on 
the claim here in question.  If any benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, 38 C.F.R. §§ 3.307 and 3.309.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

